          Case 1:15-cr-00517-WFK Document 128 Filed 06/12/19 Page 1 of 2 PageID #: 670
                                                        LAW OFFICE OF

                                            MICHAEL K. BACHRACH
                                                  276 FIFTH AVENUE, SUITE 501
                                                     NEW YORK, N.Y. 10001
                                                           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                            TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                           http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                    michael@mbachlaw.com

                                                           June 12, 2019

         By ECF and email

         The Hon. William F. Kuntz
         United States District Court Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

                                                           Re: United States v. Ali Saleh,
                                                           15 Cr. 517 (S-1) (WFK)
                                                           18 Cr. 468 (WFK)

         Dear Judge Kuntz:

                 Defendant Ali Saleh is presently scheduled to be sentenced on June 24, 2019, in United
         States v. Saleh, 15 Cr. 517 (S-1) (WFK) (the “material support” case). Mr. Selah’s sentencing has
         yet to be scheduled in United States v. Saleh, 18 Cr. 468 (WFK) (the “assault” case). We write to
         request an adjournment of Mr. Saleh’s June 24, 2019, sentencing hearing in the material support
         case to provide the defense with additional time to complete our mitigation investigation so that
         we can present this Court with a thorough and complete understanding of who Mr. Saleh is as a
         person and how he ended up falling so far astray.

                 In the event that Your Honor is apt to grant the above application, we also write to
         respectfully request that the sentencing in Mr. Saleh’s material support case then be consolidated
         for scheduling purposes with the sentencing in his assault case to save judicial resources,
         particularly given the fact that each case is a sentencing factor for the other pursuant to 18 U.S.C.
         § 3553(a) and 18 U.S.C. § 3584(b), and each will likewise be included in the Pre-Sentence Report
         related to the other. See United States v. Butler, 970 F.2d 1017, 1029 (2d Cir. 1992) (“There is no
         precise standard that courts use in deciding whether to consolidate cases for sentencing. It is
         normally no more than a matter of convenience. If one court has jurisdiction to impose sentences
         for various offenses, it is far more convenient to package the sentencing in one proceeding.”).

                 I have spoken to AUSA Margaret Lee, counsel for the Government in the material support
         case, and she has informed me that the Government has no objection to an adjournment and no
         objection to consolidation for scheduling purposes. I have also spoken to AUSA Philip Selden,
         counsel for the Government in the assault case, and he has informed me the same.
       Case 1:15-cr-00517-WFK Document 128 Filed 06/12/19 Page 2 of 2 PageID #: 671
The Hon. William F. Kuntz
June 12, 2019
Page 2 of 2

             Accordingly, Defendant Ali Saleh, by and through counsel, respectfully requests an
      adjournment of his June 24, 2019, sentencing hearing in his material support case, and then a
      consolidation of both of his cases for scheduling purposes so that the sentencings on each case take
      place on the same date and time after his Pre-Sentence Report has been finalized in both cases.

             As always, we thank Your Honor for his time and consideration.

                                                    Respectfully submitted,

                                                    /S/

                                                    Michael K. Bachrach
                                                    Anthony L. Ricco
                                                    Steve Zissou
                                                    Attorneys for Defendant Ali Saleh

      cc:    All parties of record (by ECF and email)
